Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 11/15/2021, PROSECUTION IS HEREBY REOPENED. A notice of allowance is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Allowable Subject Matter
Claims 1-3, 6-12, 14-15 and 17-19 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 


The primary prior art of record: Block (US PUB: 2016/0261675) discloses a method for sharing user-configurable graphical constructs; and a device for sharing user-configurable graphical constructs (see the abstract). While Block discloses generating a user-customized emoji graphical object from an emoji graphical object stored in memory, Block does not associate the user-customized emoji graphical object with the peer-to-peer transaction, nor does he teach modifying a QR code of the expressive element in accordance with the identified one or more sentiments and embedding, by the processor, payment information within the graphical construct. 
A secondary prior art, Shrivastava is directed to systems and methods for “electronic purchase transactions” and, more particularly, to multi-purpose virtual card transactions and a mobile wallet. Shrivastava (see abstract). At paragraphs 0251 and 0276, Shrivastava discloses paragraph 0251. The determining of the “type and contents of the QR code” as teaching the claimed step of “identifying one or more sentiments associated with the peer-to-peer transaction.” In Shrivastava, the “type and contents of the QR code” are determined when a device scans a QR code in order to process a transaction in the typical way QR codes are used. For example, a user utilizes a device to scan an external QR code with the device’s camera to initiate a payment or open a corresponding website. In other words (and in the explicit words of paragraph 0251 of Shrivastava), the cited portion of Shrivastava merely describes the typical way a device processes an external QR code and does not teach the claimed limitation of “generating, by the processor, the graphical construct by customizing the expressive element, the customizing comprising identifying one or more sentiments associated with the peer-to-peer transaction and visually modifying a QR code of the expressive element in accordance with the identified one or more sentiments.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OJO O OYEBISI/Primary Examiner, Art Unit 3697